Harold Spector, CPA SPECTOR & ASSOCIATES, LLP Certified Public Accountants 70 South Lake Ave. Suite 630 Pasadena, CA 91101-2638 Phone: 626-253-1300 Fax: 626-584-6447 Email: spectorwongcpa@aol.com September 22, 2010 Office of the Chief Securities & Exchange Commission Washington D.C. 20549 Ladies and Gentlemen: We were previously the independent registered public accounting firm of Movtination Inc. On September 22, 2010, we resigned as the independent registered public accounting firm of Movtivnation, Inc. We have read Movtivnation Inc.’s statements included under Item 4.01 of its Form 8-K dated September 22, 2010, and we agree with such statements, except that we are not in a position to agree or disagree with Movtivnation Inc.’s statements related to the engagement of Gumbiner Savett Inc., Certified Public Accountant as the independent registered public accounting firm. Sincerely, /s/ Harold Spector, CPA Harold Spector, CPA Pasadena, California
